Citation Nr: 1109669	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-26 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease, right shoulder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted entitlement to service connection for degenerative joint disease of the right (major) shoulder and assigned a 10 percent disability evaluation.  A timely appeal was noted with respect to the assigned rating.

A hearing on this matter was held before the undersigned Acting Veterans Law Judge sitting at the RO on October 28, 2010.  A copy of the hearing transcript has been associated with the file.

The U.S. Court of Appeals for Veterans Claims (Court) has recently held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

The evidence of record reasonably raises the question of entitlement to a TDIU.  Throughout the course of the appeal, the Veteran has maintained that he is unable to maintain substantially gainful employment as a result of his service-connected right shoulder disability.  The Board thus finds that the issue of TDIU should be adjudicated.  Id.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has indicated on several occasions throughout the appeal that he is treated for his right shoulder disability by Drs. Dini and Murphy at a University of Washington clinic.  Although there are sporadic notes from these providers contained within the claims folder, there has been no effort to obtain the Veteran's complete records.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  38 C.F.R.      § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Furthermore, in a brief submitted prior to his October 2010 hearing, the Veteran suggested that the symptomatology associated with his service-connected right shoulder disability has worsened since he was last examined in February 2010.  Specifically, he noted increased pain and neurological manifestations, including numbness in the right hand.  VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  See VAOPGCPREC 11-95 (1995).  The February 2010 examination report also failed to comment on the symptomatology caused by an "old ununited fracture of the distal right clavicle with a superior fragment" diagnosed on X-ray in October 2009.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, contact Drs. Dini and Murphy and request that all records of their treatment of the Veteran for a right shoulder disability be provided for inclusion with the claims folder.  If such records are unavailable, a negative response should be obtained, and the Veteran must be notified.

2.  After the aforementioned development has been completed, schedule the Veteran for VA orthopedic and neurological examinations to determine the current severity of his service-connected right shoulder disability.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  The examination should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  The examiner should specifically state if there is limitation of motion of the arm at shoulder level; midway between side and shoulder level; or to 25 degrees from the side.  The examiner should also comment on any impairment of the clavicle or scapula, including dislocation, nonunion (with or without loose movement), or malunion.  

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected right shoulder disability on his ability to work.  The examiner should attempt to distinguish the impairment related to his service- connected disability, and other nonservice-connected disabilities.  The examiner should provide supporting rationale for this opinion and reconcile his or her opinion with the evidence of record.

4.  After the above has been completed, readjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issues on appeal continue to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.       §§ 5109B, 7112.



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


